STEVENS, Judge.
The petitioner secured a writ of certiorari in this Court to review an award of The Industrial Commission. This case is decided under the law as it existed prior to 1 January 1969.
Vernon Ralph Martin, the petitioner herein, injured his low back in an industrial accident on 6 August 1966. His claim was promptly filed and accepted. In the processing of the claim he received accident benefits and medical attention. There were medical examinations by doctors other than the treating physicians. Evidence was presented in two formal hearings. The award under consideration was entered on 14 March 1969 and was brought to this Court for review.
By the award, the petitioner was granted accident benefits and compensation for a period of total temporary disability as well as a period of partial temporary disability.
The three crucial findings set forth in the award are as follow:
“1. That the above-named applicant on August 6, 1966 sustained a personal injury by accident arising out of and in the course of his employment.
5}í j{c j{: 5|í
"6. That the medical evidence reflects that said applicant has no disability resulting from said accident, and the Commission so finds.
“7. That applicant’s disability beyond September 29, 1967 was due to his preexisting back condition and not related to the industrial episode of August 6, 1966.”
*26Petitioner strenuously urges that the findings bearing Nos. 6 and 7 are erroneous and that they are not supported by the evidence. The problems presented are within the field of medical knowledge.
We have examined the record and in our opinion there is ample evidence to support the award.
The award is affirmed.
DONOFRIO, P. J., and CAMERON, J., concur.